Citation Nr: 1023751	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, 
to include chronic lumbosacral strain with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served active duty from January 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for degenerative joint disease of the left knee and denied 
service connection for chronic lumbosacral strain with 
degenerative joint disease.  The Veteran disagreed with the 
denial of service connection for chronic lumbosacral strain 
with degenerative joint disease.  Accordingly, this matter is 
properly before the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran sustained a low back injury in service. 

2.  Symptoms of a low back disability were not chronic in 
service.  

3.  Symptoms of a low back disability have not been 
continuous since service separation. 

4.  TheVeteran's degenerative disc disease did not manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.

5.  The Veteran's current low back disability, including 
lumbosacral strain and degenerative joint disease, is not 
related to his active service.

CONCLUSION OF LAW

A low back disability, to include lumbosacral strain and 
degenerative joint disease, was not incurred in or aggravated 
by service, and service connection for degenerative joint 
disease of the low back may not be presumed.  38 U.S.C.A. 
§§ 1110, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) 
(2009).  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2007, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection for chronic 
lumbosacral strain with degenerative joint disease, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of the claimed condition, and by 
affording him the opportunity to give testimony before the 
Board in Philadelphia, Pennsylvania, in January 2010.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file, and the Veteran does not 
appear to contend otherwise.  

The VA examination provided and the medical opinion obtained 
are adequate for rating purposes as the examination was 
performed based upon a review of the pertinent medical 
evidence, history and complaints of the Veteran, clinical 
testing, and the opinion provided includes well-reasoned 
rationale.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran, and 
that no further action is necessary to meet the requirements 
of the VCAA for service connection for a low back disability 
claim, including chronic lumbosacral strain and degenerative 
joint disease.  As such, the Board will now turn to the 
merits of the Veteran's claim.

The Veteran asserts that he received an injury to his lumbar 
spine as a result of his military service.  He states that he 
had no ailments prior to his active military duty.  He 
contends that he injured his back pulling mooring and 
refueling lines and further aggravated his back injury while 
diving in the water at White Beach.  The Veteran asserts that 
his back has always bothered him since he left military 
service and that his back injury has progressively gotten 
worse.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

In order to establish service connection for a claimed 
disorder, the following generally must be shown:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

The Veteran seeks service connection for low back disability, 
including degenerative joint disease (arthritis), which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and 
service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the degenerative 
disc disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the Veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the Veteran was discharged from service in 
October 1970, the evidence must show that his arthritis 
manifest to a degree of ten percent by October 1971 in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

The Veteran served in the United States Navy from January 
1969 to October 1970 as a boatswain's mate.  The Veteran's 
service treatment records do not show any back problems upon 
entry into service.  A February 1970 VA clinical report shows 
the Veteran complained of pain in the lumbar region after he 
injured his back from a dive at White Beach.  The attending 
physician reported no muscle spasms and prescribed rest, heat 
and a muscle relaxer.  The Veteran had no further complaints 
of back pain upon discharge from service, and the separation 
examination noted a normal spine examination.  

In August 1989, the Veteran received a MRI at South 
Philadelphia Radiologic Center.  The physician conducting the 
MRI found the Veteran had a moderately large left L5-S1 disc 
herniation with evidence of left L5 and probably S1 nerve 
impingement.  The physician also reported the Veteran had a 
very mild spondylolisthesis at that same level due to facet 
changes of osteoarthritis.

In December 2008, the Veteran had another MRI performed at 
Rittenhouse Square Imaging.  The physician conducting the MRI 
reported L5-S1 pars interarticularis defects resulting from 
accelerated degenerative disc and facet disease.  The 
physician further reported that the combination causes 
moderate bilateral foraminal stenosis greater on the right 
with diffuse annular bulging and degeneration of the L4-L5 
disc without herniation.  Thus, the Veteran has been 
diagnosed with a current low back disability that includes 
arthritis of the lumbar spine. 

During a January 2010 Board video conference hearing in 
Philadelphia, Pennsylvania, the Veteran testified that he 
complained about his back at least three times in service.  
He stated that his back always bothered him after separating 
from service, but he just dealt with it.  The Veteran also 
testified that the treatment he received on his back after 
the diving accident on White beach was for a scrape, not a 
torque problem to the back.  

In a letter dated in January 2010, the private physician who 
has been treating the Veteran since September 2008, wrote 
that the Veteran has been diagnosed with accelerated 
degenerative disc and facet disease of the lumbar spine with 
moderate bilateral foraminal stenosis and diffuse disc 
bulging and degeneration of L4-L5.  The private treating 
physician explained there are long term diseases that worsen 
over years.  The physician opined that, given the history and 
chronicity of this disease process, it would appear within a 
reasonable degree of medical certainty that the Veteran's 
lumbar disease was aggravated, if not incurred, during his 
duties in military service or by service-related conditions.

After review of all available evidence, the Board finds that 
the Veteran had one in-service low back injury.  Although the 
Veteran testified that he reported back problems at least 
three times during service, the service treatment records 
only show one complaint.  Following service separation in 
1970, the evidence of record shows no complaints, diagnosis, 
or treatment for any low back disability until 1989.  

The Veteran's service treatment records only show one 
complaint of back pain in February 1970.  The Veteran's 
sister asserts that the Veteran had no problems with his back 
prior to entering the military.  However, the evidence shows 
complaints of low back pain were not continuous during the 
Veteran's time in service.  The Board, therefore, finds that 
the Veteran did not have chronic symptoms of low back 
disability, including arthritis, in service.

The evidence shows that the Veteran did not make any 
additional complaints or seek any additional treatment for 
his back problem until nineteen years after service.  The 
Veteran concedes that he did not seek treatment for his back 
problems during or after separating from service, but 
explains that seeing what other veterans went through at the 
Naval hospital deterred him from filing a claim.  He further 
states that his back has affected his job as he started 
working as a bus driver for SEPTA, but had to stop driving 
buses because driving required twisting and turning to steer 
the bus.  The Veteran's wife writes the Veteran is unable to 
stand for long periods of time and is forced to use a shower 
chair due to the severe pain in his back.  The Veteran's son 
writes that the Veteran has a constant struggle with back 
pain that prevents him from doing even mild tasks around the 
house.  However, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The weight of the evidence demonstrates and the Board 
finds that the Veteran did not have continuous symptoms of a 
low back disability since service separation.


The Veteran did not have X-ray findings of arthritis of any 
severity during the one year post service presumptive period.  
In August 1989, the Veteran received his first report of a 
very mild spondylolisthesis at L5-S1.  However, the Veteran 
was not diagnosed with degeneration of the L4-L5 disc until 
December 2008.  Therefore, the Board finds that the weight of 
the evidence demonstrates that the Veteran's degenerative 
disc disease did not manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation that the Board can consider and weigh against 
contrary opinions.  See Nieves-Rodriguez v. Peake,
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  In this instance, the Veteran's private 
treating physician opined that, due to the history and 
chronicity of the Veteran's back problem, it would appear 
that it was aggravated, if not incurred during his duties in 
military service or service related conditions.  The Board 
finds the treating physician's report inadequate because the 
report relies on an inaccurate fact that the Veteran's back 
condition is chronic in service and continues after service.  
On the other hand, in May 2007, the VA examiner wrote that 
the note in the claims file regarding the Veteran's back 
problem only indicated an acute lumbosacral strain.  The 
examiner further explained that the Veteran returned to 
active duty and his discharge physical examination revealed 
no spine problems.  The VA examiner acknowledged the Veteran 
stated he had pain since that period of time, but explained 
that the record does not document this assertion.  The 
examiner indicated that the claims file was entirely reviewed 
for that examination.  Thus, the Board accords more probative 
value to the May 2007 VA opinion that includes an accurate 
factual premise of the Veteran's medical history and a well-
reasoned rationale that it is unlikely that the event in 
service accounts for any current low back disability because 
the in-service back injury was minor and the Veteran had a 
normal spine examination at discharge from service.  Based on 
the evidence of record, the Board finds that service 
connection for chronic lumbosacral strain with degenerative 
joint disease must be denied on both direct and presumptive 
bases.


ORDER

Service connection for a low back disability, to include 
chronic lumbosacral strain with degenerative joint disease is 
denied.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


